Citation Nr: 1727745	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart murmur.  

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and C.M.


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to September 1989 and from February 2003 to July 2003.  The Veteran also had National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for a heart murmur, and a July 2011 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, denied service connection for bilateral carpal tunnel syndrome.  Both matters are currently assigned to the Roanoke, Virginia RO.  

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of the proceeding is associated with the claims file.  

These matters were previously before the Board in December 2014, when they were remanded for additional development.  In its December 2014 order, the Board also remanded the issues of entitlement to service connection for asthma and the propriety of a rating reduction for bilateral pes planus from 50 to 30 percent, effective April 1, 2014.  In a May 2015 rating decision, the RO increased the rating for the Veteran's bilateral pes planus from 30 to 50 percent disabling, effective April 1, 2014.  Additionally, in an April 2016 rating decision, the RO granted service connection for asthma and assigned a 60 percent rating, effective March 30, 2011, the date of the Veteran's claim.  As these decisions constitute full grants of the benefits sought, the issues of the propriety of the rating reduction for bilateral pes planus and entitlement to service connection for asthma no longer remain on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran's appeal was also before the Board in February 2017, when it requested a VHA advisory medical opinion from a cardiologist regarding her claimed heart murmur disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that she is entitled to service connection for a heart murmur and for bilateral carpal tunnel syndrome.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted in the Introduction, in February 2017, the Board requested a VHA advisory medical opinion from a cardiologist regarding the Veteran's claim for service connection for a heart murmur.  The requested medical opinion was subsequently obtained, and a copy of the letter was sent to the Veteran in April 2017 for her review and response.  As set forth in the April 2017 notification letter that was sent to the Veteran, she was given the opportunity to respond to the VHA opinion by submitting additional argument and/or evidence within 60 days.  

In June 2017, less than 60 days after receiving the April 2017 notification letter and VHA opinion, the Veteran submitted a Medical Opinion Response Form, in which she indicated that additional argument and/or evidence was enclosed and that she did not waive initial consideration of the evidence by the RO.  She also submitted a statement, in which she referenced the instant claims and requested that medical records from the Richmond VA Medical Center (VAMC) dated between April 9 and April 25, 2017, be reviewed.  According to the statement, these records had been placed in her claims file.  

Based on a review of the claims file, there are no VA treatment records dated after November 2015.  While the record does contain an April 2017 admission report from the Richmond VAMC, it only shows that the Veteran was admitted for several days in April 2017 for asthma exacerbation/sepsis.  It contains no information regarding treatment that was received, nor does it reference the Veteran's claimed heart murmur or carpal tunnel disabilities.  However, as the Veteran's June 2017 correspondence suggested that there were outstanding VA treatment records pertaining to her claimed heart murmur and/or carpal tunnel syndrome disabilities, the Board must remand her claims to obtain any such records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

The record also indicates that there might be outstanding private medical treatment records regarding the Veteran's carpal tunnel syndrome.  According to VA primary care and orthopedic surgery treatment records dated in November 2008, the Veteran reported that a private physician identified as Dr. Sarhia or Saraya in Colonial Heights rendered a diagnosis of carpal tunnel syndrome in or around 2003 based upon an EMG study.  As these records appear to be pertinent to the Veteran's claim, the AOJ should make reasonable efforts to obtain them on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Following the Board's December 2014 remand, the Veteran, in pertinent part, was afforded a VA examination for her carpal tunnel syndrome in July 2015.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome was less likely than not incurred in, or caused by, the Veteran's active military service because there was no documentation of a diagnosis of carpal tunnel syndrome, or of relevant symptoms, in the Veteran's service treatment records, including on separation from active service.  However, in light of the above-referenced November 2008 VA treatment records suggesting that the Veteran was diagnosed with, or otherwise had possible symptoms of, carpal tunnel syndrome in or around 2003, a supplemental etiology opinion is warranted.  Additionally, as there is no clear indication that the examiner considered the Veteran's assertion, as reflected in a February 2014 statement submitted via a VA Form 9, as well as her July 2014 hearing testimony, that her carpal tunnel syndrome was caused by the significant amount of typing and clerical work she performed as a supply specialist during her active military service, the examiner should address the Veteran's contention in rendering any opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain any outstanding treatment records from the Richmond VAMC dated from November 2015 to the present.  In addition, ask the Veteran to submit, or to complete a release for VA to obtain on her behalf, outstanding private treatment records from Dr. Sarhia or Saraya in Colonial Heights pertaining to her carpal tunnel syndrome.  

Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a supplemental opinion from the examiner who conducted the July 2015 VA peripheral nerves examination.  If this examiner is no longer available, obtain another opinion from an appropriate medical examiner regarding the etiology of the Veteran's carpal tunnel syndrome.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome is etiologically related to her active military service.  

In rendering this opinion, the examiner should, at a minimum, note and discuss the November 2008 VA treatment records indicating a possible diagnosis of carpal tunnel syndrome in or around 2003, in addition to the Veteran's contention, as reflected in a February 2014 statement submitted via a VA Form 9, as well as her July 2014 hearing testimony, that her carpal tunnel syndrome was caused by the significant amount of typing and clerical work she performed as a supply specialist during her active military service.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims with consideration of all evidence added to the claims file since the issuance of the April 2016 SSOC.  If any of the benefits sought are not granted in full, furnish the Veteran and her representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

